An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip McCann on 5/28/22.

The application has been amended as follows:  Please replace the claims with the set of claims as found below.

	1.	A process for producing SiOC bonded polyether siloxanes branched in the siloxane portion from cyclic branched siloxanes comprising D and T units, wherein the process comprises
	in a first step reacting cyclic branched siloxanes comprising D and T units with acetic anhydride, optionally in admixture with siloxane cycles, hydroxy bearing siloxanes, acetoxy bearing silanes or siloxanes and/or alkoxy bearing silanes or siloxanes, under acid catalysis to afford acetoxy bearing branched siloxanes and,
	in a second step, performing the equilibration of the acetoxy bearing branched siloxanes with acids to form an acid treated acetoxysiloxane,
	in a third step, reacting the acid treated acetoxysiloxane with polyetherols, optionally in the presence of bases and optionally in the presence of an inert solvent, 
	wherein the cyclic branched siloxanes comprising D and T units are mixtures of cyclic branched siloxanes which contain not only siloxanes comprising D and T units but also siloxanes optionally comprising Q units, wherein in these mixtures the proportion of Si atoms derived from Q units is < 10% by mass to > 0 by mass, and
	wherein when the cyclic branched siloxanes comprising D and T units are mixtures of cyclic branched siloxanes comprising D and T units and containing no siloxanes having Q units, the acid(s) employed in step and and/or step 2 are not solely trifluoromethanesulfonic acid or not solely trifluoromethanesulfonic acid and acetic acid.  

	2.  	The process according to Claim 1, wherein the acids employed in step 1 and/or 2 are superacids having a pKa of less than - 3.0.  

	3. 	The process according to Claim 1, wherein the acetoxy bearing silanes are diacetoxydimethylsilane and/or triacetoxymethylsilane.


	4. 	The process according to Claim 1, wherein the alkoxy bearing silanes are triethoxysilane or trimethoxysilane or diethoxysilane or dimethoxysilane.

	5. 	The process according to Claim 1, wherein, in the mixtures of cyclic branched siloxanes comprising siloxanes comprising D and T units, the 29Si NMR spectroscopy-determinable cumulative proportion of D and T units comprising Si-alkoxy and/or Si OH groups present is less than 2 mole per cent, and that mixtures of cyclic branched siloxanes comprising D and T units further contain at least 5% by weight of siloxane cycles,
or 
wherein, in the mixtures of cyclic branched siloxanes comprising D and T units, the 29Si NMR spectroscopy-determinable cumulative proportion of D and T units comprising Si-alkoxy and/or SiOH groups present in the siloxane matrix is greater than 2 mole per cent and less than 10 mole per cent.

	6. 	The process according to Claim 1, wherein the siloxane cycles optionally added in the first step comprise octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane, dodecamethylcyclohexasiloxane and/or admixtures thereof.

	7. 	The process according to Claim 1, wherein acetic acid is added in the first step in amounts of from 0.4% to 3% by weight, based on a reaction matrix  composed of acetic anhydride, cyclic branched siloxanes comprising D and T units and optionally siloxane cycles.  

	8. 	The process according to Claim 1, wherein the third step is effected at least in the presence of sodium hydrogen carbonate, ammonia or an organic amine.

	9. 	The process according to Claim 1, wherein the third step is effected via a reaction with polyetherols using an inert solvent.

	10. 	The process according to Claim 1, wherein the third step is effected solventlessly via the reaction with polyetherols.  

	11. 	The process according to Claim 1, wherein acids selected from the group consisting of Lewis superacids, anhydrous iron(III) chloride, acid-treated fuller's earths, concentrated sulfuric acid, concentrated sulfuric acid superacid, trifluoromethanesulfonic acid and trifluoromethanesulfonic acid are used in the first step.

	12. 	The process according to Claim 1, wherein diacetoxydimethylsilane and/or triacetoxymethylsilane are employed in the first step.

	13.  	The process according to Claim 1, wherein the polyetherols have the formula (I) 4/11Serial No.: 16/851,385Docket No. 77830-1204 A[-O-(CH2-CHR'-O-)m-(CH2-CH2-O-)n--(CH2-CH(CH3)-O-)o-Z]a (I) where A is either hydrogen or an at least one carbon atom-comprising saturated or unsaturated organic radical, R' is independently at each occurrence a saturated alky 1 group comprising 2-18 carbon atoms or an aromatic radical, Z is either hydrogen, a linear or branched, saturated or unsaturated hydrocarbon radical comprising 1-18 carbon atoms, or the radical of an organic acid of formula -C(=O)-ZE, or the radical of formula -C(=O)-O-ZC, wherein ZC is an organic radical, m equals from 0 to 50, n equals from 0 to 250, o equals from 0 to 250, a equals from 1 to 8 wherein the sum of m, n and o is equal to or greater than 1 and wherein at least A or Z represent hydrogen.  

	14.   	The process according to Claim 1, wherein at least 1 mole of polyether-bonded OH functionality is employed per mole of acetoxy group in the acid treated acetoxysiloxane of the third step.

	15. 	The preparation, produced according to a process of Claim 1 containing at least one SiOC-bonded branched silicone polyether, a polyetherol and an acetyl-endcapped polyether with the proviso that the polyether radical present in the silicone polyether is chemically identical to the polyether radical of the polyetherol and to the polyether radical of the acetyl-endcapped polyether and that the proportion of the SiOC-bonded branched silicone polyether is at least 50 mass per cent based on the overall preparation. 
 
	16. 	The preparation according to Claim 15 as a defoamer, as a foam stabilizer, wetting agent, paint and flow additive or as a demulsifier.  

	17. 	CANCELLED

	18.  	The process according to Claim 1, wherein the acids employed in step 1 are selected from the group consisting of fluorinated or perfluorinated sulfonic acids, fluorosulfonic acid HSO3F, fluoroantimonic acid HSbF6, 6/11Serial No.: 16/851,385Docket No. 77830-1204 perfluorobutanesulfonic acid C4F9SO3H and trifluoromethanesulfonic acid CF3SO3H.  

	19. 	The process according to Claim 1, wherein the mixtures of cyclic branched siloxanes D and T units have 29Si NMR spectroscopy-determinable cumulative proportion of D and T units comprising Si-alkoxy and/or SiOH groups present in the siloxane matrix of less than 1 mole per cent, and that they further contain at least 5% by weight of siloxane cycles
or 
wherein, in the mixtures of cyclic branched siloxanes comprising D and T units, the 29Si NMR spectroscopy-determinable cumulative proportion of D and T units comprising Si-alkoxy and/or SiOH groups present in the siloxane matrix is greater than 2 mole per cent and less than 10 mole per cent.

	20.	The process according to Claim 1, wherein in the third step, replacement of siloxane-bonded acetoxy groups is effected via the reaction with polyetherols using an inert solvent, which also forms an azeotrope with acetic acid formed and any acetic acid already present, wherein the inert solvent is toluene.

The amendments to the claims provide and/or improve clarity in the claimed subject matter.  This also cancels the non-elected claim.

The following is an examiner’s statement of reasons for allowance: For reasons consistent with that noted in the previous office action, the instant claims are neither taught not suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
5/18/2022

/MARGARET G MOORE/Primary Examiner, Art Unit 1765